DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to the Applicant’s filing on 6/17/2020. Claims 1–6 are pending and are examined below.

Claim Objection(s)
Claim 5 is objected to because of the following informalities:
	As to claim 5,  claim element “the operator side” appears to lack antecedent basis. 
Appropriate correction is required. 

Claim Rejection(s)—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 

As to claim 2, the recitation “a traveling direction of the vehicle” is unclear and indefinite. It is unclear what is the difference between claim element “a traveling direction,” present in claim 2, and claim element “a moving direction,” present in claim 1. The disclosure at most discloses that “the moving direction includes a traveling direction in which the vehicle V moves forward when the vehicle V completes moving along the rescue route RR to the rescue position PR.” Disclosure, ¶ 70. However, this recitation does not make clear what is the difference between a moving direction and a traveling direction. Hence, the claim element “a traveling direction” is vague and indefinite, and it is unclear what is being claimed in light of the disclosure. 
		Appropriate correction is required.

Claim Rejection(s)—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–6 are rejected under 35 U.S.C. § 103 as being unpatentable over Mukaiyama (US20150353080A1; hereinafter referred to as Mukaiyama) in view of Ohsima (US20160144857A1; hereinafter referred to as Ohshima) and in view of Edling et al. (US20200324816A1; hereinafter referred to as Edling).

As to claim 1, Mukaiyama discloses: 
	performing parking control of moving a vehicle to a target parking position on a basis of an operation command acquired from an operator (See at least Abstract, ¶ 30)
	when the parking control to the target parking position is suspended and the vehicle leaves the target parking position, calculating a moving direction of the vehicle on a basis of a passage for vehicles adjacent to the target parking position (The contact determination unit 205 repeatedly determines whether or not the contact determination between the vehicle 2 in the automatic drive control and the obstacle is performed. In a case where the contact determination is performed by the contact determination unit 205, the process proceeds to the removal processing (S108) [i.e., proceeding to the removal processing is analogous to suspending parking control to the target parking position]. See at least ¶ 58. The parking position determination unit 202 determines the removal position (including the parking space in which the vehicle 2 was parked) based on the vacancy information of the parking space 41 acquired by the information acquisition unit 201 and the map data of the parking lot 40 [i.e., the vehicle’s moving direction is calculated based on map data]. See at least ¶ 65); and 
moving the vehicle in the moving direction (The traveling route generation unit 203 generates the traveling route of the vehicle 2 from the current position to the target position (removal position) using, for example, the map data of the parking lot 40. See at least ¶ 65).
Mukaiyama fails to explicitly disclose calculating a moving direction of the vehicle on a basis of a traffic direction in a passage for vehicles adjacent to the target parking position.
However, Ohshima teaches calculating a moving direction of the vehicle on a basis of a traffic direction in a passage for vehicles adjacent to the target parking position (The travel direction determiner 23B is configured to … determine … directions of travel of lanes of the parking lot. See at least ¶ 55; see also ¶ 43. In step S26, it is determined whether or not a travel path along which the automatically driven vehicle 2 can be automatically driven to a location of the user 3 has been set up based on the travel directions of the lanes. See at least ¶ 115. Furthermore, see FIG. 10, which shows the vehicle’s moving direction is calculated based on a traffic direction of a passage adjacent to the parking position). 
Mukaiyama discloses calculating a moving direction of the vehicle on a basis of parking lot information when parking control is suspended, and moving the vehicle in the moving direction. Ohshima teaches calculating a moving direction of the vehicle on a basis of a traffic direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mukaiyama and include the feature of calculating a moving direction of the vehicle on a basis of a traffic direction in a passage for vehicles adjacent to the target parking position, as taught by Ohshima, because is a useful feature in the art of parking control. For instance, by taking into account the traffic flow, collisions between the vehicle and another vehicle traveling along the parking passage may be avoided. Furthermore, efficiency of the parking control may be improved in the sense that the vehicle will go along the flow of the passage, thereby avoiding congesting the parking passage. Accordingly, the incorporation of this feature enhances parking control.
	The combination of Mukaiyama and Ohshima fails to explicitly disclose performing parking control of moving a vehicle to a target parking position on a basis of an operation command acquired from an operator located outside the vehicle.
	However, Edling teaches performing parking control of moving a vehicle to a target parking position on a basis of an operation command acquired from an operator located outside the vehicle (A vehicle 1 is to be made to leave a parking space which is aligned perpendicular to the roadway RW, in a remote-controlled manner by the user 2 who is located in the environment of the vehicle 1. See at least ¶ 52, FIG. 1). 
Mukaiyama discloses calculating a moving direction of the vehicle on a basis of parking lot information when parking control is suspended, and moving the vehicle in the moving direction. Ohshima teaches calculating a moving direction of the vehicle on a basis of a traffic direction. Edling teaches performing parking control on a basis of an operation command acquired from an operator located outside the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mukaiyama and Ohshima with the feature of performing parking control of moving a vehicle to a target parking position on a basis of an operation command acquired from an operator located outside the vehicle, as taught by Edling, because it is a well-known feature in the art of parking control. Remote control of parking is a well-known feature that aids an operator to control a vehicle’s parking from a more advantageous point-of-view (i.e., outside the vehicle). Accordingly, the incorporation of this feature enhances parking control. 

Independent claim 6 is rejected under the same rationale as claim 1 as the claims recite nearly identical subject matter but for minor differences.

As to claim 2, Mukaiyama fails to disclose moving the vehicle so that a traveling direction of the vehicle in the passage is along the traffic direction.
	However, Ohshima teaches moving the vehicle so that a traveling direction of the vehicle in the passage is along the traffic direction (The travel direction determiner 23B is configured to … determine … directions of travel of lanes of the parking lot. See at least ¶ 55; see also ¶ 43. In step S26, it is determined whether or not a travel path along which the automatically driven vehicle 2 can be automatically driven to a location of the user 3 has been set up based on the travel directions of the lanes. See at least ¶ 115. Furthermore, see FIG. 10, which shows the vehicle’s moving direction is calculated based on a traffic direction of a passage adjacent to the parking position).
Mukaiyama discloses calculating a moving direction of the vehicle on a basis of parking lot information when parking control is suspended, and moving the vehicle in the moving direction. Ohshima teaches moving the vehicle so that a traveling direction of the vehicle in the passage is along the traffic direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mukaiyama and include the feature of moving the vehicle so that a traveling direction of the vehicle in the passage is along the traffic direction, as taught by Ohshima, because is a useful feature in the art of parking control. For instance, by taking into account the traffic flow, collisions between the vehicle and another vehicle traveling along the parking passage may be avoided. Furthermore, efficiency of the parking control may be improved in the sense that the vehicle will go along the flow of the passage, thereby avoiding congesting the parking passage. Accordingly, the incorporation of this feature enhances parking control.

As to claim 3, Mukaiyama discloses moving the vehicle to the target parking position side in a width direction of the passage (The traveling route generation unit 203 generates the traveling route of the vehicle 2 from the current position to the target position (removal position) using, for example, the map data of the parking lot 40. See at least ¶ 65, FIGS. 5–10).

As to claim 4, Mukaiyama discloses:
	specifying a next target parking position  (In a case where the vehicle 2 is moved to the predetermined removal position, the vehicle 2 is caused to once return to the traveling path 42, and then, is moved to the removal position using the history information of the automatic drive control to the target parking space 41a. See at least ¶ 74, FIG. 10); and
moving the vehicle to the next target position side in a width direction of the passage (The traveling route generation unit 203 generates the traveling route of the vehicle 2 from the current position to the target position (removal position) using, for example, the map data of the parking lot 40. See at least ¶ 65, FIGS. 5–10). 

As to claim 5, the combination of Mukaiyama and Ohshima fails to explicitly disclose:
	detecting a position of the operator; and
	moving the vehicle to the operator side in a width direction of the passage.
	However, Edling teaches:
detecting a position of the operator (The position of the vehicle user 2 who is located outside of the vehicle 1 but in a close local relationship to the vehicle 1 is captured. See at least ¶ 57; FIGS 1, 5); and
moving the vehicle to the operator side in a width direction of the passage (A provisional vehicle target position PTP and a provisional vehicle motion path PMP are subsequently determined by means of the parking assistance system 4 (S11). The provisional vehicle target position PTP can … be fixed … by integrating the vehicle user 2, in particular by the parking assistance system 4 interacting with the vehicle user 2 via the device 3. See at least ¶ 58, FIG. 1).
Mukaiyama discloses calculating a moving direction of the vehicle on a basis of parking lot information when parking control is suspended, and moving the vehicle in the moving direction. Ohshima teaches calculating a moving direction of the vehicle on a basis of a traffic direction. Edling teaches detecting a position of an operator and moving the vehicle to the operator side in a width direction of the passage. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mukaiyama and Ohshima with the feature of detecting a position of the operator; and moving the vehicle to the operator side in a width direction of the passage, as taught by Edling, because it is a well-known feature in the art of parking control. Remote control of parking is a well-known feature that aids an operator to control a vehicle’s parking from a more advantageous point-of-view (i.e., outside the vehicle). Accordingly, the incorporation of this feature enhances parking control. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668